Exhibit 10.2

 

THIRD AMENDMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Third Amendment to the Amended and Restated Employment Agreement (“Third
Amendment”) is entered into between General Moly, Inc., a Delaware corporation
(“the Company”) and Bruce D. Hansen (“Executive”) to be effective as of
January 16, 2016.

 

RECITALS

 

A.            Effective January 1, 2012, the Company and Executive entered into
an Amended and Restated Employment Agreement (“the Agreement”).

 

B.            Effective September 6, 2013, the Company and Executive entered
into a First Amendment to the Agreement providing for a temporary salary
reduction that was revoked on its terms effective with the reinstatement of
Executive’s Base Compensation effective January 1, 2015.

 

C.            Effective January 1, 2016, the Company and Executive entered into
a Second Amendment to the Agreement provide for modifications to Term and
Separation Pay provisions as provided for in the Agreement.

 

D.            Effective January 16, 2016, the Company is once again instituting
a Temporary Salary Reduction Program to assist the Company with cash
conservation efforts as the Company progresses financing efforts for the
construction and operation of the Mt. Hope Project in Eureka County, Nevada.

 

E.             Executive and the Company desire to amend the Agreement to make
clear that Executive’s Base Compensation pursuant to the Agreement shall not be
reduced or otherwise affected by the Company’s Temporary Salary Reduction
Program, as approved by the Company’s Board of Directors, for the limited
purpose of determining Separation Pay under the Agreement.

 

F.              Executive and the Company also desire to amend the Agreement to
temporarily remove application of the material diminution definition of Good
Reason related to Executive’s Base Compensation for the limited period that the
Company’s Temporary Salary Reduction Program is in place.

 

G.            Executive and the Company agree to revoke this Third Amendment at
the termination of the Company’s Temporary Salary Reduction Program.

 

AMENDMENT

 

1.              Section 3.1 Base Compensation is hereby amended with the
addition of the following two (2) sentences at the end of Section 3.1:

 

Executive’s Base Compensation, as reduced by the January 16, 2016 implementation
of the Company’s Temporary Salary Reduction Program, shall not be used for
determining “Separation Pay” under Section 4.3(a)(i) and (b)(i), and “Additional
Separation Pay” under Section 4.4(a)(ii).  For the avoidance of any doubt,
Executive’s Base Compensation for determining “Separation Pay”

 

--------------------------------------------------------------------------------


 

under Section 4.3(a)(i) and (b)(i), and “Additional Separation Pay” under
Section 4.4(a)(ii) shall be equal to Executive’s Base Compensation as it existed
on January 15, 2016.

 

2.              Section 4.2(d)(i) is hereby amended to add the following
underlined phrase concerning the definition of “Good Reason”:

 

(i)                                     a material diminution of Executive’s
Base Compensation, not including any reduction to Executive’s Base Compensation
agreed to between the Company and Executive during the term of the Company’s
Temporary Salary Reduction Program implemented on January 16, 2016.

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment to the
Amended and Restated Employment Agreement on the dates set forth below, to be
effective January 16, 2016.

 

 

COMPANY:

 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

By:

/s/ R. Scott Roswell

 

 

 

 

Name:

R. Scott Roswell

 

 

 

 

Its:

Chief Legal Officer

 

 

 

 

Date:

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Bruce D. Hansen

 

 

 

 

BRUCE D. HANSEN

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------